Citation Nr: 1031313	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for vocal and/or speech 
disability.

4.  Entitlement to service connection for bruxism.

5.  Entitlement to service connection for a hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Van Stewart


INTRODUCTION

The veteran had active military service from September 1978 to 
September 1982.

These matters come to the Board of Veterans' Appeals (Board) 
following an August 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The case was remanded by the Board in an action dated 
in December 2007.  With one exception, which will be discussed in 
the remand that follows the decision below, the Board's remand 
orders have been complied with, and the case is once again before 
the Board for appellate review.  (This case has been advanced on 
the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 
C.F.R. § 20.900(c) (2009).)  

When the case was before the Board previously, the Veteran's 
claims included entitlement to service connection for traumatic 
brain injury, including dementia, and for related special monthly 
compensation (SMC) based on the need for aid and attendance of 
another person (A&A).  The Veteran was granted service connection 
for dementia as a residual of brain injury and SMC while the case 
was in remand, and so these issues are no longer before the 
Board.  

The Board notes that, in correspondence dated in April 2010, the 
Veteran submitted what is effectively a claim for an earlier 
effective date for award of his service-connected disabilities.  
That claim is referred to the agency of original jurisdiction 
(AOJ) for adjudication.  

(Consideration of the appellant's claim for service connection 
for a hip disability is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)  


FINDINGS OF FACT

1.  The Veteran does not have PTSD that is related to his 
military service.

2.  The Veteran does not have schizophrenia that is related to 
his military service.

3.  The Veteran has dysarthria that is related to in-service 
injury.

4.  The Veteran's bruxism is proximately due to or the result of 
his service-connected dementia with cognitive disorder.  


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2009).  

2.  The Veteran does not have schizophrenia that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 4.125(a) (2009).  

3.  The Veteran has dysarthria that is the result of disease or 
injury incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304.

4.  The Veteran's bruxism is proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009); 38 C.F.R. § 3.310 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in May and June 
2006, well before the Veteran's claims were initially adjudicated 
by the RO, and again in January and July 2008.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) and a supplemental statement of the 
case (SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist with respect to the claims decided 
herein that was unmet.  

II.  Background

The record shows the Veteran was injured in two in-service 
incidents.  First, in March 1980, he reported to sick call 
complaining that he had hit his head on a wall when getting up in 
the morning and had headaches as a result.  Then, in July 1982, 
the Veteran was involved in an accident where a tank hatch fell 
on him, pinning his neck on the rim of the hatch opening.  The 
clinical record shows that he was admitted to the hospital in 
mid-July 1982, and put on bed rest and voice rest.  Within 24 
hours radiographic improvement of the edema was shown.  After the 
second hospital day the Veteran began speaking clearly and a 
little bit louder.  The Veteran continued to improve without 
complication and without any evidence of respiratory distress or 
compromise.  He was released from the hospital four days after 
admission.  The STR file entry reporting the incident shows a 
diagnosis of epiglottic and sub-epiglottic edema that had 
resolved.  

Beginning in about 2005, the Veteran's case file shows complaints 
related to the instant claims.  A December 2005 examination 
report shows that the Veteran reported that he had had auditory 
hallucinations beginning at age five when he was traumatized by 
being awakened in the middle of a tonsillectomy.  A November 2005 
MRI indicated a very minor generalized cerebral cortical atrophy; 
the remainder of the MRI examination was unremarkable with the 
intracranial contents, skull, and extracranial soft tissues 
within normal limits.  

Some clinicians had suggested that the Veteran suffers from 
schizophrenia and/or PTSD.  An August 2005 mental health 
consultation note shows that the Veteran's clinical history and 
the mental status were very suspicious for schizophrenia.  
Nevertheless, this clinician diagnosed the Veteran with 
PTSD/psychosis not otherwise specified (NOS); rule out major 
depressive disorder with psychotic features; and rule out 
psychosis secondary to head trauma.  The only stressors discussed 
by this clinician were recent psychosocial stressors related to 
having lost his job, having no income, and having a young child 
removed from the home based on complaints of abuse.  The 
diagnosis was based partly on the Veteran's expressed fear of 
being injured again after the in-service tank hatch injury.  
Schizophrenia was not diagnosed.  

A January 2006 primary care note shows an assessment of PTSD.  
This note also does not constitute a formal diagnosis because it 
was not presented in terms of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  In any event, this record entry was no more 
than a very brief note discussing current symptoms and 
medications, and the fact that the Veteran's case was to be 
referred.  

The Veteran was afforded a formal VA PTSD examination in July 
2006.  Review of the Veteran's file and examination revealed no 
findings consistent with PTSD.  The examiner also noted that it 
would be difficult to make a diagnosis of schizophrenia based on 
the available information.  The examiner noted that the STRs did 
not show a head injury per se, but he opined that, if the tank 
hatch injury was in fact a serious head injury, the evidence 
leaned toward a diagnosis of dementia related to that head 
injury.  A diagnosis was made utilizing the DSM-IV criteria.  The 
DSM-IV Axis I (clinical disorders and other conditions that may 
be a focus of clinical attention) diagnosis was dementia, NOS.  
Axis II (personality disorders and mental retardation) diagnosis 
was deferred.  For the Axis III (general medical conditions) 
diagnosis, reference was made to the medical record.  In Axis IV 
(psychosocial and environmental problems) the examiner noted the 
reported injury while in military service, unemployment, and 
medical issues with increasing disability.  The Axis V (global 
assessment of functioning (GAF)) score was 30.  

On remand, the AOJ, among other things, was asked to afford the 
Veteran an examination by a neurologist, who was asked to provide 
an opinion as to whether it was at least as likely as not that 
any current neurological disability had its onset during the 
Veteran's period of military service.  That examination was 
conducted in June 2008.  The neurologist determined that the 
Veteran had suffered at least a mild traumatic brain injury with 
subsequent development of insidious early onset dementia and 
anxiety disorder.  Examination revealed objective signs of a 
severe dementia affecting global cognitive functions.  

The examining neurologist noted that the early onset of the 
Veteran's memory difficulties in his early to mid-forties is 
suggestive of a neurodegenerative process.  He stated that 
repeated head trauma is a well known risk factor for 
neurodegenerative disease, causing accelerated aging in the 
brain, including early onset dementia, especially in a subset of 
susceptible individuals.  In this regard, the examiner noted that 
even one episode of mild head trauma can incite a process of 
diffuse inflammation in the brain of susceptible individuals, 
triggering a process of accelerated aging.  The examiner also 
noted that objective testing, including MRIs, supports the claim 
by showing brain atrophy out of proportion to the Veteran's age.  
Repeated abnormal EEGs documenting left temporal dysfunction 
abnormal for the Veteran's age also supported the thesis.  The 
examiner gave as his professional medical opinion that the 
Veteran's current neurological conditions (dementia, memory loss, 
and dysarthria) are at least as likely as not related to the TBI 
incurred in service in July 1982 when he was hit on the head by a 
tank hatch.  

On remand the Veteran was also to be provided a neuropsychiatric 
examination.  The examiner was to determine if the Veteran has 
PTSD, and, if so, was to provide an opinion as to whether it is 
at least as likely as not that the PTSD is related to the 
Veteran's period of active military service.  The 
neuropsychiatric examination was conducted in January 2008.  The 
examiner noted that the Veteran was oriented to person, but not 
to place and time.  In relation to more difficult tasks the 
Veteran displayed an appropriate level of frustration.  Speech 
was observed to be mildly dysfluent; articulation was mildly 
dysarthric, prosody was slow, and grammar and syntax were 
unremarkable.  There were no obvious problems in word finding, 
but the Veteran did not engage in spontaneous conversation and 
would only speak if asked a question; response latency was very 
slow.  Verbal concept formation and abstract reasoning were 
markedly deficient.  Visual scanning efficiency was severely 
impaired, and visual planning and concentration were moderately 
impaired.  Passive auditory attention span for a series of digits 
was severely impaired, and there were additional cognitive 
impairments that were also severely impaired.  

The examiner's opinions included that the Veteran's cognitive 
abilities were moderately impaired due to compromised brain 
functioning, and represented a decline from a previous 
evaluation.  The etiology of the dementia was said to be unknown, 
but was possibly related to previous traumatic brain injuries in 
service in 1980 and 1982.  

A June 2008 PTSD examination report shows that the Veteran 
reported no stressor events that he found were particularly 
traumatic.  There were no symptoms of re-experiencing traumatic 
events.  The examiner reported that the Veteran did not meet the 
DSM-IV stressor criterion, and did not meet the DSM-IV criteria 
for a diagnosis of PTSD.  The DSM-IV Axis I diagnosis was 
dementia, not otherwise specified.  There were, specifically, no 
other mental disorders diagnosed.  Axis II diagnosis was 
deferred.  For the Axis III diagnoses reference was made to the 
medical history.  There was no discussion related to Axis IV.  
The Axis V GAF score was 35.  The examiner additionally commented 
that the Veteran does not meet the criteria for PTSD, that he has 
gross memory and cognitive impairment, and that he has identified 
no significant post-military stressor.  

The Veteran was subsequently granted service connection for 
dementia and cognitive disorder, rated as 100 percent disabling, 
effective April 10, 2006, the date of receipt of the Veteran's 
claim.  Service connection was denied for both schizophrenia and 
PTSD.  

The Veteran was afforded a VA examination related to his claimed 
vocal and/or speech disability, given in July 2006.  By way of 
background, the examiner noted that the Veteran's wife expressed 
that the Veteran has difficulty communicating.  The Veteran's 
wife related that she was told by speech pathology that the 
Veteran's communication difficulties may be related to in-service 
traumatic brain injury.  The examiner noted that he had been 
asked by the RO to answer the question of whether or not the 
Veteran's earlier injury to the anterior neck (the tank hatch 
incident) may be causal in relation to his communication 
disorders.  After review of the Veteran's related medical history 
and examination of the Veteran, the examiner noted that the 
laryngeal examination was normal.  

The Veteran was also afforded a VA examination related to his 
claimed bruxism disability, also given in July 2006.  After 
examination of the Veteran and review of the Veteran's case file, 
the examiner diagnosed bruxism, and opined that it is at least as 
likely as not related to the Veteran's psychiatric disorder and 
brain injury in service.  The RO denied service connection in 
August 2006 because, at that time, the Veteran was not service 
connected for either a psychiatric disorder or a brain injury.  

III.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  

It is not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic diseases, including psychoses, may be presumed to 
have been incurred during service if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a non-service-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there 
has been an amendment to the provisions of 38 C.F.R. § 3.310.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310 (2009)).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the United 
States Court of Appeals for Veterans Claim's (Court) 1995 ruling 
in Allen, it was made clear in the comments to the regulation 
that the 2006 changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which strongly suggests that the 
revision amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claims were pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, which version favors the claimant.  
See 38 C.F.R. § 3.310 (2006).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary); see also 
McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current 
disability requirement is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).  In 
other words, the evidence must show either that the veteran 
currently has the disability for which benefits are being 
claimed, or that he had that disability at some time during the 
pendency of the claim.  

A.  PTSD and Schizophrenia

Here, as regards the claims of service connection for PTSD and 
schizophrenia, the Board finds that service connection is not 
warranted because the Veteran does not experience either of these 
disorders.  As noted above, the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
While both have been suggested in the medical record, neither has 
been specifically diagnosed as required by DSM-IV, and each has 
been rejected by competent medical examiners, whose examination 
reports were comprehensive, and whose opinions provided medically 
credible rationales.  

Specifically, it should be noted that references to PTSD or 
schizophrenia were not made in the context of thorough 
evaluations conducted with a view toward pinpointing the exact 
nature of any psychiatric problem.  Rather, such references were 
made in the context of clinical impressions or in the context of 
the need to further investigate and rule in or rule out the 
diagnosis.  Whenever examined for the specific purpose of 
determining whether the Veteran in fact had either problem, no 
such diagnosis was made.  Instead, it was noted that the 
Veteran's symptoms were due to his dementia or cognitive disorder 
caused by the brain injury, disability for which service 
connection has already been granted, and which has already been 
rated based on psychiatric symptoms.  The Board finds the more 
detailed reports and explanations more persuasive than the 
passing clinical impressions and therefore finds that the 
preponderance of the evidence is against these claims.

B.  Speech Disability

As regards the claim for a vocal or speech disability, the Board 
notes that the Veteran suffered loss of voice for about two days 
immediately following his in-service hatch accident.  All of his 
post-incident symptoms resolved in the course of his four-day 
hospital stay.  A July 2006 examination report shows that the 
Veteran's laryngeal examination was normal.  Nevertheless, he now 
experiences dysarthria due to the nerve damage caused by the in-
service brain injury.  The neurologist who evaluated the Veteran 
made this clear.  The January 2008 neuropsychological examiner 
indicated in her report that the Veteran's speech difficulties 
were related to his service-connected dementia, as has been 
suggested elsewhere in the record.  The Board therefore finds 
that dysarthria is a residual of the brain injury he experienced 
in service.  A grant of service connection is therefore 
warranted.

C.  Bruxism

As noted, a VA examination conducted in July 2006 resulted in a 
diagnosis of bruxism, and the examiner opined that it was at 
least as likely as not related to his psychiatric disorder and 
brain injury in service.  Also as noted, the RO denied service 
connection in August 2006 because, at that time, the Veteran was 
not service connected for either a psychiatric disorder or a 
brain injury.  Now, however, there is competent medical evidence 
that the Veteran has a mental disorder, diagnosed as dementia, 
and that this dementia is at least as likely as not etiologically 
related to one or both documented in-service head injuries.  
Thus, the record now shows that the Veteran has the claimed 
disability, that there was at least one related in-service 
incident, and that there is medical evidence of a nexus between 
the two.  Service connection for bruxism therefore is warranted, 
and the claim is granted.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for schizophrenia is denied.

Entitlement to service connection for dysarthria is granted.

Entitlement to service connection for bruxism is granted.


REMAND

On remand in December 2007, the AOJ was required to readjudicate 
all of the claims on appeal, with specific instructions to 
consider "whether the Veteran's claimed hip disability is 
related to service or is secondary to service-connected 
disability (to include aggravation thereby)."  On remand, 
however, the AOJ's readjudication of the claimed hip disability 
consisted of a very brief statement that the additional evidence 
added to the record does not establish any chronic hip condition 
as being aggravated by the Veteran's active duty service.  There 
was no analysis as to whether the Veteran had a hip disability 
that is secondary to any service-connected disability, as was 
required by the Board's remand order.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on a claimant, as a 
matter of law, the right to compliance with the remand order, and 
that the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court also held that the Board 
errs in failing to ensure compliance with remand orders of the 
Board or the Court.  Id.  Given those pronouncements, and the 
fact that specific development sought by the Board on the hip 
disability service connection issue has not been completed, 
another remand is now required.  38 C.F.R. § 19.9 (2009).  

Accordingly, the Veteran's case is REMANDED to the AOJ for the 
following actions:
	
After undertaking any additional 
development deemed appropriate, the AOJ 
should consider the hip disability claim on 
appeal in light of all information or 
evidence received.  The AOJ is specifically 
called upon to consider whether the 
veteran's claimed hip disability is 
secondary to any service-connected 
disability (to include aggravation 
thereby).  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for further review.  

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


